Citation Nr: 0731122	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease (COPD)/emphysema.

2.  Entitlement to service connection for COPD/emphysema.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The appellant served on active duty from March 24, 1970, to 
March 26, 1970.  He had additional service in the U. S. Army 
Reserve with several periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appellant requested that he be afforded a Travel Board 
hearing in October 2006 and June 2007.  He was scheduled for 
a hearing in August 2007 and provided notice of the date in 
July 2007.  The appellant failed to report for his hearing.

The appellant has not asked that his hearing be re-scheduled 
and he has not provided good cause for his failure to report.  
Accordingly, the Board considers the appellant's request for 
a hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2007).


The issue of entitlement to service connection for 
COPD/emphysema is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was denied service connection for 
COPD/emphysema by way of a rating decision dated in July 
2002.  He did not perfect an appeal of the decision and it 
became final.

2.  The evidence received since the July 2002 rating 
decision is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for COPD/emphysema.

CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
COPD/emphysema has been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training (ACDUTRA) is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2007).  The term inactive duty training (INACDUTRA) 
is defined, in part, as duty, other than full-time duty, 
under sections 316, 502, 503, 504, or 505 of title 32 [U. S. 
Code] or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

The appellant served in the U. S. Army Ready Reserve from 
December 1965 to December 1970 when he was transferred to the 
Standby Reserve.  He was discharged from the Standby Reserve 
in December 1971.  The appellant served a period of active 
duty for training from February 1967 to June 1967 when he 
underwent his basic training, followed by training in his 
military occupational specialty (MOS) involving chemicals.  
The initial duty occurred at Fort Benning, Georgia, from 
February to April 1967, while the latter training occurred at 
Fort McClellan, Alabama, from April 1967 to June 1967.

The appellant originally submitted a claim for entitlement to 
service connection for a lung disorder in June 2001.  His 
claim was denied by the RO in July 2002, with notice provided 
that same month.  The appellant failed to appeal and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).  Service connection for 
COPD/emphysema may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2002 rating 
decision consisted of the appellant's personnel records, 
service medical records (SMRs), treatment records from P. S. 
DeLuca, M. D., for the period from April 2000 to October 
2001, a statement from Dr. DeLuca, dated in February 2002, 
and statements from the appellant.

The appellant's personnel records show his service in the 
Army Reserve, to include his training at Ft. Benning and Ft. 
McClellan from February to June 1967.  He was listed as a 
chemical operations apprentice on his release from ACDUTRA in 
June 1967.

The SMRs were negative for any report of treatment for 
exposure to chemical agents or a lung disorder.  The 
appellant did not report any type of lung or breathing 
problems on his Report of Medical History completed in 
conjunction with a June 1967 physical examination.  The 
physical examination report did not list any type of lung or 
respiratory problem.

The records from Dr. DeLuca show that the appellant has 
severe emphysema.  The appellant was noted to have a 30-year 
history of smoking but had quit by the time of the earliest 
entry in the treatment records from April 2000.  No mention 
was made of the appellant's alleged chemical exposure in 
service.  In his statement Dr. DeLuca said the appellant had 
severe obstructive airway disease.  He opined that the 
appellant's lung disorder "possibly could be due in part" 
to his exposure to chlorine gas in April 1967.  He said that 
exposure to chemical irritants, such as chlorine or mustard 
gas can cause "reactive airways dysfunction syndrome."  
This syndrome can cause pulmonary airways obstruction as seen 
in the appellant.  

The RO denied the appellant's claim, characterized as 
COPD/emphysema, in July 2002.  The RO noted that there was no 
evidence of treatment in service for a lung disorder or prior 
to 2000.  The RO noted the opinion letter from Dr. DeLuca but 
found it lacked certainty and that there was insufficient 
evidence to establish entitlement to service connection.

The appellant sought to reopen his claim for service 
connection for COPD/emphysema in June 2003.  Evidence added 
to the record since the July 2002 decision includes inpatient 
SMRs, a statement from A. Patane, M. D., dated in June 2003, 
excerpts from U. S. Army Field Manual (FM) 3-6, VA 
examination report dated in August 2006, an excerpt from a 
service organization magazine, and statements from the 
appellant.

The SMRs do not reflect any treatment for a lung disorder.  
The records show that the appellant was an inpatient at Ft. 
Benning for approximately 8 days in April 1967 where he was 
treated for streptococcal pharyngitis.  The records are new 
but not material.  They do not tend to prove the existence of 
either exposure to chemicals or a lung disorder in service.  

The VA examination report is new although of little probative 
value.  Although the appellant said he was exposed to 
chlorine gas, the examiner listed the exposure as tear gas in 
her conclusion.  She opined that there was no link between 
exposure to tear gas and emphysema in the medical literature.  
She did not address whether the appellant's exposure to other 
claimed chemical agents could be responsible for his current 
lung disorder.

The appellant submitted several statements wherein he 
provided the details of his contention that he was exposed to 
several different gases/agents in service and this exposure 
has lead to, or contributed to his COPD/emphysema.  In his 
previous claim he only noted that he was treated for a lung 
problem in service at Ft. Benning.  He did not provide any 
details.  Dr. DeLuca made the first reference to exposure to 
gases in service.

In his statements the appellant provided specific details on 
dates, units, and outcomes of his exposures.  He noted 
specific instances of exposure in a gas chamber, skin tests 
for mustard gas, and general instances of exposure from leaks 
from older munitions stored at Ft. McClellan.  He also said 
he was exposed to petro-chemical fumes from having to operate 
smoke generators for long periods of time.  The appellant has 
alleged there should be military reports regarding the 
leaking munitions.  These statements are new to the record.  
The statements, along with the personnel records, tend to 
show that the appellant may have been exposed to 
chemicals/gases as part of his training.  38 U.S.C.A. 
§ 1154(a) (West 2002); 38 C.F.R. § 3.156(a).  

The statement from Dr. Patane is also new.  Although Dr. 
Patane's general opinion is the same as that as Dr. DeLuca, 
he said that the appellant's extensive airway dysfunction was 
secondary to chemical irritants, including chlorine gas, 
phosgene, and mustard gas amongst other agents he was exposed 
to during his military career.  He also said that his opinion 
was based on a review and evaluation of the appellant's case.  

Dr. Patane's letter represents new and material evidence in 
that he relates the appellant's current airway disease to 
exposure to chemical irritants in service, not limited to one 
specific irritant.  Further, he said he was basing his 
opinion on a review of the case, although this presumes the 
appellant's exposures as alleged.  The combination of the 
appellant's detailed information regarding his exposures in 
service, and the letter from Dr. Patane relating the current 
lung disorder to such exposure, is new and material evidence 
as they, along with the facts of the appellant's MOS and 
training in service, serve to raise a reasonable possibility 
of substantiating his claim.  The appellant's claim for 
service connection for COPD/emphysema is reopened.


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for COPD/emphysema, to 
this extent, the appeal is granted.


REMAND

The appellant's SMRs are not complete.  They cover only his 
period of initial active duty for training from February 1967 
to June 1967.  The appellant served in the Ready Reserve 
until December 1970, meaning he was required to attend 
drills, had periods of ACDUTRA, as demonstrated by evidence 
of record, and was called to active duty for several days in 
1970.  There should be additional SMRs available to document 
physical examinations and possible sick call or treatment 
reports.  A search for those records must be made.

The appellant has alleged exposure to chemicals that leaked 
from older munitions while undergoing training at Ft. 
McClellan.  He submitted an excerpt from a military 
association magazine where an individual was looking for 
others stationed at Ft. McClellan from February to April 
1967.  The advertisement noted that an individual was found 
in the barracks bleeding from his nose and mouth during the 
period from February 1967 to April 1967.  The implication 
from this excerpt was that this was caused by chemical 
exposure.  The appellant also referred to Nuclear, 
Biological, Chemical (NBC) Four, NBC4, reports that would 
address the issue of whether there were leaking munitions.  
These reports should be requested.

In addition, the appellant provided specific information 
regarding his exposure to several chemical agents in his 
statements of November 2003 and July 2005.  He said he had 
exposure as a result of being in a gas chamber.  He was 
exposed to extensive smoke from running smoke generators.  He 
also said he had mustard gas exposure as a result of a spill 
that occurred when he was transferring liquid mustard gas 
from one container to another.  The appellant said this 
occurred on May 1, 1967.  He further related that he had a 
"Mustard Confidence Test" where several drops of mustard 
gas are placed on the skin.  He said this test was given to 
all personnel with a chemical MOS.  He further contends he 
was exposed to various forms of mustard agents during various 
decontamination exercises.  

The appellant's contentions regarding his alleged exposures 
must be checked with the service department or other 
appropriate agency.  

Finally, the appellant provided an authorization for the RO 
to obtain treatment records from Huntington Hospital for a 
period of inpatient treatment in May and June 2001.  There is 
no indication in the claims folder that the records were 
requested.  A new authorization should be obtained and a 
request made for the records.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
provide medical evidence of the earliest 
treatment/diagnosis of a lung disorder 
following his military service.  The 
current evidence of record dates back to 
April 2000.  He should also be asked to 
provide an updated authorization to 
obtain the hospital records from 
Huntington Hospital.

2.  The appellant's complete SMRs should 
be requested.  The current SMRs only 
cover his initial period of active duty 
for training from February 1967 to June 
1967.

3.  The RO should contact the service 
department, or other agency as 
appropriate, to verify the appellant's 
allegations of exposure to chemical 
agents.  The appellant's November 2003 
and July 2005 statements are good 
examples of his claimed exposures but his 
several other statements should be 
considered as well.  Any request for 
verification of exposure should include 
his unit, location, and dates.  This 
information is of record already.  

In particular, the RO should attempt to 
verify the use of chlorine gas during gas 
chamber exercises, the use of mustard 
gas, or mustard agents, the spilling of 
the mustard gas in May 1967, the exposure 
to leaking munitions at Ft. McClellan, 
and any additional exposure that would 
have occurred as a result of his 
participation in decontamination 
exercises.

Such a verification may require 
correspondence to the appropriate agency 
rather than a computerized request in 
order to ensure contact with the proper 
agency.  The types of exposure claimed by 
the appellant may not lend themselves to 
a broad information request.

4.  After completion of the above 
development, the appellant should be 
afforded a VA examination.  The claims 
folder and a copy of this remand must be 
provided to the examiner and reviewed as 
part of the examination.  The examiner 
must indicate in the examination report 
that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.

The examiner is requested to identify the 
presence of any lung disorder.  The 
examiner is further requested to provide 
an opinion whether there is a 50 percent 
probability or greater that any current 
lung disorder began during the 
appellant's military service or is 
related to an event of such service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

5.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


